DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
   The Examiner agrees that Applicants’ claims overcomes the art of record.   A new search was conducted based on the claims, and no new art was found.  Thus, this application is hereby allowed.  
Claims 25-44 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
forming a first structure on each of the lower electrode contacts, the first structure including a lower electrode, a magnetic tunnel junction structure, and an upper electrode sequentially stacked; and forming a capping layer covering surfaces of the first insulating interlayer and the first structure in the cell and peripheral regions, wherein an upper surface of the capping layer on the first insulating interlayer in the peripheral region is higher than an upper surface of the capping layer on the first insulating interlayer between the first structures in the cell region, as recited in claim 25; 

 forming a lower electrode layer, a magnetic tunnel junction layer, and an upper electrode layer on the first insulating interlayer and lower electrode contact; forming hard masks on the upper electrode layer, wherein the hard masks include a cell hard mask having a pillar shape in the cell region and a peripheral hard mask in the peripheral region, and the peripheral hard mask covers an upper surface of the upper electrode layer; and etching the upper electrode layer, the magnetic tunnel junction layer, and the lower electrode layer in the cell and peripheral regions using the cell hard mask and the peripheral hard mask as an etching mask to form a first structure on each of the lower electrode contacts, the first structure including a lower electrode, a magnetic tunnel junction structure, and an upper electrode sequentially stacked; and forming a capping layer covering surfaces of the first insulating interlayer and the first structure in the cell and peripheral regions, wherein an upper surface of the first insulating interlayer in the peripheral region is higher than an upper surface of the first insulating interlayer between the first structures in the cell region, as recited in claim 40; and 
forming a lower electrode layer, a magnetic tunnel junction layer and an upper electrode layer on the first insulating interlayer, lower electrode contact and the preliminary electrode layer; forming a hard mask on the upper electrode layer, wherein the hard mask in the cell region has a pillar shape, and an upper surface of the upper electrode layer is exposed in the peripheral region; and etching the upper electrode layer, the magnetic tunnel junction layer and the lower electrode layer in the cell and peripheral regions, an upper surface of the first insulating interlayer in the cell region and the preliminary electrode layer in the peripheral region using the hard mask as an etching mask to form a first structure on each of the lower electrode contacts, the first structure including a lower electrode, a magnetic tunnel junction structure, and an upper electrode sequentially stacked, wherein an upper surface of the first insulating interlayer in the peripheral region is higher than an upper surface of the first insulating interlayer between the first structures in the cell region, as recited in claim 43. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898